UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended April 30, 2012 o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 333-178517 RealEstate Pathways, Inc. (Name of Small Business Issuer in its charter) Wyoming 27-2300669 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer ID No.) 2114 West Apache Trail Apache Junction, Arizona 85120 P. 480.382.2212 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). Yesx Noo As of April 7, 2012 there were 1,300,000 shares of Common Stock, par value $0.001 were issued and outstanding. RealEstate Pathways, Inc. For the fiscal quarter ended April 30, 2012 INDEX Page PARTI - FINANCIAL INFORMATION Item 1 Financial Statements: 3 Balance Sheets as ofOctober 31, 2011 and April 30, 2012 4 Statement of Operations for the three months and six months ended April 30, 2012 and the period of September 30, 2011(Inception) to April 30, 2012 5 Statements of Cash Flows for thesixmonths endedApril 30, 2012 and the period of September 30, 2011 (Inception) to April 30, 2012 6 Notes to Unaudited Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T Controls and Procedures 9 PART II – OTHER INFORMATION Item 1 Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3 Defaults upon Senior Securities 11 Item 4 Submission of Matters to a Vote of Security Holders 11 Item 5 Other Information 11 Item 6 Exhibits 12 Signatures 13 PART I ― FINANCIAL INFORMATION Item 1. Financial Statements. REALESTATE PATHWAYS, INC. (A Development Stage Company) Unaudited Financial Statements For the Three and Six Months Ended April 30, 2012 and the Period of September 30, 2011 (Inception) to April 30, 2012 Page(s) Balance Sheets as of October 31, 2011 and April 30, 2012 4 Statements of Operations for the three and six months ended April 30, 2012 and the period of September 30, 2011 (Inception) to April 30, 2012 5 Statements of Cash Flows for the six months ended April 30, 2012 and the period of September 30, 2011 (Inception) to April 30, 2012 6 Notes to the Unaudited Financial Statements 7 3 REALESTATE PATHWAYS, INC. (A Development Stage Enterprise) Balance Sheets April 30, October 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Related party loan $ $
